Judgments, Supreme Court, Bronx County (Robert Seewald, J.), rendered April 16, 1999, convicting defendant, upon his pleas of guilty, *217of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him to three concurrent terms of 1 to 3 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment on each of his three separate cases, particularly in light of the circumstances that while awaiting sentencing on the first two cases and after having been expressly warned that a new arrest would forfeit his original plea bargain, defendant was once again arrested and convicted of selling drugs. Concur — Nardelli, J. P., Williams, Andrias, Saxe and Friedman, JJ.